IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 303 WAL 2017
                                            :
                   Respondent               :
                                            :   Petition for Allowance of Appeal from
                                            :   the Unpublished Memorandum and
             v.                             :   Order of the Superior Court at No. 1506
                                            :   WDA 2016 entered on July 7, 2017,
                                            :   vacating the Order of the McKean
TANYA MARIE BROWN,                          :   County Court of Common Pleas at No.
                                            :   CP-42-CR-0000008-2004 entered on
                   Petitioner               :   September 6, 2016


                                        ORDER



PER CURIAM

      AND NOW, this 29th        day of November, 2017, the Petition for Allowance of

Appeal is GRANTED.        The order of the Superior Court is REVERSED.             See

Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017). The Commonwealth’s Application

for Relief is DENIED. Petitioner’s Application for Expedited Review is DENIED as moot.